[Cite as State v. Evans, 2019-Ohio-3347.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO
                                                     C.A. No.       29485
        Respondent

        v.
                                                     ORIGINAL ACTION IN
JUSTIN EVANS                                         HABEAS CORPUS

        Petitioner


Dated: August 21, 2019



        PER CURIAM.

        {¶1}     Justin Evans, has petitioned this Court for a writ of habeas corpus to order his

release from custody.         Because Mr. Evans has not complied with the mandatory

requirements of R.C. 2969.25, this Court must dismiss the petition.

        {¶2}     Upon review of the petition, it is apparent that it contains numerous defects.

Mr. Evans failed to specifically name the respondent, although it is clear that his

allegations are directed to the trial court judge presiding over his pending criminal case.

He also failed to attach his commitment papers, as required by R.C. 2725.04(D). While

this latter defect would ordinarily require dismissal, Mr. Evans failed to comply with a

statutory filing mandate that requires this Court to dismiss his petition.

        {¶3}     R.C. 2969.25 sets forth specific filings requirements for inmates who file a

civil action against a government employee or entity. The judge presiding over his case

is a government employee. Mr. Evans, incarcerated in the Summit County Jail, is an
                                                                                C.A. No. 29485
                                                                                    Page 2 of 3

inmate. R.C. 2969.21(C) and (D). A case must be dismissed if the inmate fails to comply

with the mandatory requirements of R.C. 2969.25 in the commencement of the action.

State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6

(“The requirements of R.C. 2969.25 are mandatory, and failure to comply with them

subjects an inmate’s action to dismissal.”).

       {¶4}   Mr. Evans did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Evans did not file

an affidavit of indigency and he did not file a statement of his prisoner trust account that

sets forth the balance in his inmate account for each of the preceding six months, as

certified by the institutional cashier.

       {¶5}   Because Mr. Evans did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Evans.

       {¶6}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT




HENSAL, J.
SCHAFER, J.
CONCUR.
                                    C.A. No. 29485
                                        Page 3 of 3

APPEARANCES:

JUSTIN EVANS, Pro se, Petitioner.